Curia, per

Wardlaw, J.
This case is very different from those which have been decided allowing costs upon issues tried in the Circuit Court, which are followed by a judgment of that court. Here was a trial before an inferior tribunal, and the 3d. Sect, of the Act of 1833, 6 Stat. 492, provides fees for the commissioner of special bail and sheriff, and directs the commisioner to issue execution for them. There is not. only a want of authority for other costs, but a strong implication that no others shall be allowed. The motion is dismissed.
O’Neall, Evans, Butler and Frost, JJ. concurred.